Citation Nr: 0103267	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-10 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979 and May 1980 to July 1997.  These matters come before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a June 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in San Juan, Puerto Rico, in 
which the RO denied the benefits sought on appeal.  

During the pendency of this appeal, the RO granted the 
veteran's claims of entitlement to service connection for 
arterial hypertension, degenerative joint disease of the 
knees, diabetes mellitus and maxillary sinusitis as confirmed 
by x-rays.  Additionally, the veteran withdrew his appeal 
with regard to claims of entitlement to service connection 
for positive PPD test for Tuberculin, elevated cholesterol 
levels, testicle pain and chest pain. 


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bronchitis.

2.  The veteran does not have a currently diagnosed neck 
disorder.







CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  A neck disorder was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
bronchitis and entitlement to service connection for a neck 
disorder.  The RO denied these claims in June 1998 on the 
basis that these claims were not well grounded.  During the 
pendency of this appeal, however, a bill was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now necessitates the Board to proceed directly to 
an adjudication of the merits of a service connection claim 
(provided the Board finds that the VA has fulfilled its duty 
to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claims for service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In a July 1998 statement of the 
case (SOC), and a July 2000 supplemental statement of the 
case (SSOC), the RO notified the veteran of all regulations 
pertinent to service connection claims, including those 
relating to well-groundedness, and informed him that his 
claims for service connection for bronchitis and a neck 
disorder were denied because he had not submitted competent 
medical evidence showing that he currently has bronchitis (a 
current disability) and because he did not submit evidence to 
show that he was treated for a neck disorder during service, 
or that he has a currently diagnosed neck disorder.  Further, 
the veteran and his representative were given an opportunity 
to present argument on these matters.  The veteran and his 
representative took advantage of this opportunity by 
subsequently submitting written statements and presenting 
testimony at a February 1999 personal hearing in San Juan, 
Puerto Rico.  Accordingly, the Board is satisfied that the 
veteran was ensured due process of law as a result of the 
actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations, which have been conducted, the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the veteran's claims.  Therefore, the Board 
will proceed with adjudication of the veteran's appeal.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and a disorder manifests to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the present case, the veteran's service medical records 
show that he was treated for bronchitis, upper respiratory 
infections and coughing symptoms on various occasions, 
including in March 1985, March 1994, April 1994, April 1995, 
June 1995 and January 1996.  Service medical records show 
that the veteran was treated for possible carpal tunnel 
syndrome in service, but there is no indication that he was 
treated for a neck disorder.

The veteran was afforded a VA examination in September 1997.  
At that time he did not complain of bronchitis or a neck 
disorder.  He had a positive Tuberculin PPD skin test, but he 
was not diagnosed with bronchitis or a neck disorder.  VA 
outpatient treatment records dated October 1997 to January 
1999 are also negative for complaints of, treatment for or a 
diagnosis of bronchitis or a neck disorder.  Likewise, 
outpatient treatment records from Avenida Rotarios, M.D. 
dated June 1998 to September 1998 are also negative for 
treatment for or diagnoses of bronchitis or a neck disorder.  

The veteran was afforded another VA examination in 
March/April 1999.  In March 1999, the veteran reported that 
he had experienced cervical pain since 1993.  He described 
cervical pain with radiation into the shoulders.  He denied 
having symptomatology in his arms and hands.  The veteran 
indicated that he had not sought treatment during the 
previous year for a cervical disorder.  The veteran was 
diagnosed with trapezius myositis, but was not diagnosed with 
a neck disorder.  The veteran also reported experiencing 
chest pain at night associated with a productive cough.  The 
veteran indicated that he did not have a history of 
admissions to the hospital or visits to the emergency room 
due to bronchitis or pneumonia.  A chest x-ray was normal and 
a pulmonary function test was conducted and described as non-
diagnostic.  The veteran was diagnosed with positive purified 
protein derivative (tuberculin) and status post isoniazid 
prophylaxis (not completed), but was not diagnosed with 
bronchitis.  

During the February 1999 hearing at the RO in San Juan, 
Puerto Rico, the veteran testified that he first developed 
bronchitis during service and that he continued to have 
difficulty with bronchitis approximately every month and that 
he treated his symptoms with over-the-counter medications.  
The veteran also testified that he initially developed neck 
pain during his period of service.  He reported that he 
sought treatment for neck pain during service in the 1980's 
and that he was given pills for pain and inflammation in the 
neck.  The veteran testified that he continued to hear 
cracking sounds in his neck when he moved his neck and that 
it felt like a box of ungreased bearings.  He stated that he 
had been told that he had arthritis in his neck.  The veteran 
indicated that he had not received any treatment for neck 
pain from a VA hospital or any other hospital.  

To meet the requirements for an award of service connection 
under 38 U.S.C.A. §§ 1110, 1131, the veteran must submit 
competent evidence establishing the existence of a current 
disability resulting from service.  In this case, the 
evidence does not show that the veteran currently has 
bronchitis or a neck disorder.  Specifically, service medical 
records reflect treatment for acute episodes of bronchitis 
and upper respiratory infections.  However, the veteran does 
not have a current diagnosis of bronchitis.  Additionally, 
the veteran's service medical records are negative for 
treatment for a neck disorder.  He currently has a diagnosed 
trapezius disorder, but has not been diagnosed with a neck 
disorder related to service.  Thus, there is no evidence 
beyond the appellant's contentions to establish that he has 
bronchitis or a neck disorder related to his period of 
service.  As the veteran is a layperson with no medical 
training or expertise, his contentions, alone, do not 
constitute competent medical evidence upon which to base a 
grant of service connection.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).  Without competent evidence of current 
disabilities related to service, the veteran's claims of 
entitlement to service connection for bronchitis and a neck 
disorder must be denied.  


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a neck disorder is 
denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

